State v. Sisson                                                     






NO. 10-90-197-CV

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

          THE STATE OF TEXAS, ET AL,
                                                                                            Appellants
          v.

          NEAL SISSON, ET AL,
                                                                                            Appellees

* * * * * * * * * * * * *

 From 52nd Judicial District Court
Coryell County, Texas
Trial Court # 22,198

* * * * * * * * * * * * *

MEMORANDUM OPINION

* * * * * * *
          This is an appeal from a judgment signed on August 31, 1990.  By a joint motion, the
parties state that all matters in dispute have been compromised and settled and request that the
judgment of the court below be set aside and the case dismissed with prejudice.
          The motion is granted.  The judgment of the district court is reversed and set aside and the
cause is dismissed with prejudice to the right of Plaintiffs to refile same or any part thereof.  See
Public Utility Commission of Texas v. Tarrant Utility Company, 607 S.W.2d 643, 644 (Tex. Civ.
App.--Austin 1980, writ ref'd n.r.e.); Freeman v. Burrows, 171 S.W.2d 863 (Tex. 1943).
                                                                                 PER CURIAM

Before Chief Justice Thomas and
          Justice Vance 
          (Justice Cummings not participating)
Dismissed
Opinion delivered and filed May 23, 1991 
Do not publish